—Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered January 22, 1997, convicting him of criminal possession of a controlled substance in the second degree and attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court properly denied the defendant’s motion to withdraw his plea of guilty and sentenced him in accordance with the plea agreement (see, People v Scialdone, 228 AD2d 807). Mangano, P. J., S. Miller, Friedmann and Feuerstein, JJ., concur.